PER CURIAM.
The order entered by the circuit court in affirming respondent’s claim for insurance benefits does not represent a departure from the essential requirements of law. However, counsel for respondent has admitted error to the extent that the judgment awarded her 100% of her medical expenses, whereas the policy provides a benefit of only 80% of covered medical expenses in excess of $100.
Accordingly, the petition for certiorari is granted to the extent that the circuit court is directed to remand the case to the county court for the purpose of reducing the judgment to the extent of the 80% coverage less the deductible as required by the policy. Otherwise, the petition for certiorari is denied.
McNULTY, C. J., GRIMES, J., and SCHWARTZ, ALAN R., Associate Judge, concur.